
	

115 HRES 726 : Raising a question of the privileges of the House.
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 726
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2018
			Ms. Michelle Lujan Grisham of New Mexico submitted the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the House.
	
 Whereas, on January 30, 2018, Representative Paul Gosar tweeted a series of statements that included Today, Congressman Paul Gosar contacted the U.S. Capitol Police, as well as Attorney General Jeff Sessions, asking that they consider checking identification of all attending the State of the Union address and arresting any illegal aliens in attendance.;Whereas Representative Gosar went on to tweet Any illegal aliens attempting to go through security, under any pretext of invitation or otherwise, should be arrested and deported, said Congressman Gosar;Whereas Representative Gosar's comments explicitly targeted the DACA recipients that Members of Congress brought as their guests to the State of the Union;Whereas DACA recipients have been granted deferred action, are contributing to this country, and have been thoroughly vetted by the U.S. Citizenship and Immigration Services;Whereas Representative Gosar's actions to inappropriately pressure the U.S. Capitol Police to detain and deport Dreamers, who are staying in the country according to U.S. Department of Homeland Security regulations, intimidated these young people who are already facing fear and uncertainty;Whereas Representative Gosar abused the power in an attempt to interfere with and politicize the United States Capitol Police's efforts to provide for a safe, secure, and open environment during the State of the Union;Whereas Representative Gosar has violated clause 1 of rule XXIII of the Code of Official Conduct which states that A Member, Delegate, Resident Commissioner, officer or employee of the House shall behave at all times in a manner that shall reflect creditably on the House: Now, therefore, be it
 That the House of Representatives strongly condemns Representative Paul Gosar for his inappropriate actions that intimidated State of the Union guests and discredited the House of Representatives.
		
